Citation Nr: 0945532	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-39 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from November 1966 to 
September 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2005, a statement of the case was issued in November 2006, 
and a substantive appeal was received in December 2006.  A 
Board hearing at the RO was held in September 2009.   


FINDINGS OF FACT

1.  The Veteran's hearing acuity is not productive of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test.

2.  The Veteran suffers from tinnitus which is causally 
related to his active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service, and the service 
incurrence of sensorineural hearing loss may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R.  
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in the Veteran's active duty 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In light of the favorable decision as it relates to the issue 
of entitlement to service connection, the satisfaction of 
VCAA requirements is rendered moot. 

Duty to Notify

The record shows that in a March 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to service connection for 
bilateral hearing loss.  The appellant was also advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in March 2005, which was prior to the 
June 2005 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection for hearing loss, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

With respect to the award of service connection for tinnitus, 
it is anticipated that the RO will ensure compliance with 
respect to the disability evaluation and the effective-date 
elements when effectuating the Board's decision.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, hearing testimony and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in April 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

The Veteran's DD 214 shows that the Veteran did engage in 
combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are 
applicable and the Veteran's assertions regarding 
experiencing acoustic trauma from artillery blasts resulting 
in combat related hearing loss and tinnitus are accepted 
despite the lack of supporting documentation in service 
treatment records.

Hearing Loss

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss. Service connection for impaired 
hearing is subject to 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The Veteran filed his claim in December 2004.  He was 
afforded a VA audiological examination in April 2005, which 
indicated pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
20
20
30
25
Left
20
20
25
30
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The claims file was reviewed.  The examiner indicated that 
the service treatment records showed that the Veteran 
presented with normal hearing thresholds at time of 
enlistment and separation.  The examiner found that the 
Veteran presented with essentially normal hearing levels 
bilaterally, except for mild loss at 3000 hertz in the right 
ear and at 3000 hertz, 6000 hertz and 8000 hertz in the left 
ear.   The VA examination report stated that the Veteran's 
bilateral hearing los was not a result of events during 
military service. 

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review.  

No other pertinent medical evidence has been identified by 
the Veteran.  Again, the Board concedes that the Veteran was 
exposed to combat related acoustic trauma in service.  
Nevertheless, in comparing the April 2005 VA examination 
results to the regulatory criteria set forth in 38 C.F.R. § 
3.385, the Board must conclude that the preponderance of the 
evidence is against a finding that the Veteran currently 
suffers from bilateral hearing loss disability as defined for 
VA compensation purposes.  According to the April 2005 VA 
examination, the Veteran does not have an auditory threshold 
of 40 decibels or greater in any of the frequencies; or 26 
decibels or greater for at least three of the frequencies.  
Further, the Veteran's speech recognition scores using the 
Maryland CNC Test were greater than 94 percent.  There was no 
medical evidence of record demonstrating that the Veteran's 
hearing impairment met the criteria under 38 C.F.R. § 3.385.  
In the absence of proof of a present disability, there can be 
no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).

In sum, a preponderance of the evidence is against the 
Veteran's claim for bilateral hearing loss.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Tinnitus

The Veteran is also claiming entitlement to service 
connection for tinnitus.  Specifically, the Veteran is 
claiming that his tinnitus is due to acoustic trauma suffered 
while in service.  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).  

At the April 2005 VA examination, the Veteran reported 
sporadically experiencing a mild buzzing tinnitus in both 
ears.  The examination report indicated that the Veteran was 
an infantryman during service.  The examiner found that 
tinnitus was not a result of events during active military 
service.  The examiner again observed that tinnitus was 
noticed sporadically and stated that tinnitus seen with a 
noise induced hearing loss was usually constant in nature.  

However, at the September 2009 Board hearing, the Veteran 
credibly testified that the he had experienced constant 
ringing in his ears since service due to artillery blasts 
during combat situations.  See 38 U.S.C.A. § 1154(b).

Therefore, based on the entirety of the record, the Board 
finds that service connection for tinnitus is warranted.  
Although the April 2005 VA opinion found that the Veteran's 
tinnitus was not related to noise exposure in service, this 
opinion was primarily based on the Veteran's self-reported 
history.  However, importantly, in his hearing testimony, the 
Veteran credibly claimed that he had experienced constant 
ringing in his ears since service that had continued to the 
present.  It is undisputed that a lay person is competent to 
offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
See Espiritu v. Derwinski, 2 Vet.App. 292, 294-95 (1991).  
Further, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Citing Buchanan and Jandreau, the Federal Circuit recently 
reiterated that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran 
is competent to report when he first started experiencing 
ringing in his ears.  He is also competent to report a 
continuity of symptoms since service.

Moreover, the Veteran clearly had combat noise exposure in 
service, which with the exception of mentioning that the 
Veteran was an infantryman, the VA opinion failed to 
sufficiently address.  Further, there is no evidence of any 
significant noise exposure after service.  

In light of the available evidence, and with resolution of 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See Ashley v. 
Brown, 6 Vet.App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Thus, service connection for 
tinnitus is allowed.

 


ORDER

Service connection for bilateral hearing loss is not 
warranted.  To that extent, the appeal is denied. 

Service connection for tinnitus is warranted.  To that 
extent, the appeal is granted. 





____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


